Citation Nr: 1630115	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-48 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia status post arthroscopy (knee disability), manifested by limitation of flexion and extension of the right leg.

2.  Entitlement to a separate compensable rating for subluxation of the right knee.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1996 to April 1998.

This appeal comes to the Board from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that increased the rating for the Veteran's right knee chondromalacia status post arthroscopy from noncompensable to 10 percent disabling, effective March 8, 2010.  In a June 2010 notice of disagreement (NOD), the Veteran expressed disagreement with the 10 percent rating assigned in the decision and the effective date of the increase.

In a May 2013 decision, the Board denied the Veteran's claim for an increased rating and for an earlier effective date.  The Veteran appealed the above-listed issue to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court remanded the issue of an increased rating for right knee chondromalacia status post arthroscopy to the Board pursuant to the terms of a Joint Motion for Remand (JMR) and noted that the appeal as to the issue of an earlier effective date was dismissed.  Subsequently, the Board remanded the matter to the RO for additional development in February 2015.  The directed development has been completed, and the matter is properly before the Board at this time.


FINDING OF FACT

The Veteran has a service-connected right knee disability, experiences mild impairment due to subluxation, experiences pain during range of motion, and has a flexion range of motion limited to 40 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee chondromalacia status post arthroscopy, manifested by limitation of flexion, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for a separate 10 percent rating due to subluxation of the right knee are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is requesting an increased rating for her service-connected right knee disability.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA General Counsel has held that a claimant who has arthritis and instability (subluxation) of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

The Veteran is currently service connected for her right knee, and a 10 percent rating is assigned under 38 C.F.R. § 4.71a Diagnostic Code 5299-5260.  The Board notes that the Veteran's current disability may also fall under more appropriate diagnostic codes, qualify for an extraschedular rating, or meet the requirements for a total rating based on individual unemployability (TDIU).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, and 5263; see also 38 C.F.R. § 3.321(b); Rice v. Shinseki, 22 Vet. App. 447 (2009).  After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

Diagnostic Code 5299-5260

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  In addition, codes ending in "99" are for all unlisted conditions.  Here the use of the Diagnostic Code 5299-5260 refers to a knee disability not specifically listed in the rating criteria which is rated analogous to a disability due to limitation flexion of the knee. 
Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Diagnostic Code 5260 provides ratings based on limited flexion of the leg.  A noncompensable rating is assigned if flexion is limited to 60 degrees, a 10 percent rating is assigned when flexion is limited to 45 degrees, and a 20 percent rating is assigned when flexion is limited to 30 degrees, and a maximum 30 percent rating is assigned if flexion is limited to 15 degrees. 

The Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; joints that are actually painful, unstable, or maligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran currently has a 10 percent disability rating under this diagnostic code, due to pain she experienced during range of motion in her right knee.  See 38 C.F.R. § 4.59 (intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint); see also 38 C.F.R. § 3.102 (giving the Veteran the benefit of the doubt).

The Veteran has been provided VA examinations for her knee disability in March 2010, April 2011, and October 2015.  In her March 2010 VA examination, the examiner noted right flexion of 0 to 120 degrees.  See VA examination, 3 (Mar. 24, 2010) (VBMS).  Although the examiner noted objective evidence of pain during active motion, she did not specifically indicate when such pain occurred.  Id.

In her April 2011 VA examination, the examiner noted right flexion of 0 to 133.  See VA examination, 4 (Apr. 27, 2011) (VBMS).  The examiner noted objective evidence of pain during active motion beginning at 130 degrees to 133 degrees.  Id. 

In October 2015, the Veteran underwent a VA examination.  The examiner noted that on an active range of motion, the Veteran's flexion was limited to 40 degrees.  However, when seated on the examination table, the Veteran's flexion was limited to 65 degrees.  See VA examination, 8 (Oct. 26, 2015) (VBMS).  The examiner also noted evidence of pain during the range of motion test.  Id.  Based on the examination results and affording the Veteran the benefit of the doubt, her symptoms are appropriately categorized by a 10 percent disability rating under this diagnostic code.  38 C.F.R. § 3.102; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board now turns to whether a higher rating under this diagnostic code is warranted.  A rating of 20 percent or higher under this diagnostic code would require flexion limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The prior VA examinations, other clinical evidence, and the credible lay statements of the Veteran and her husband do not indicate flexion limited to 30 degrees, even during flare ups.  Thus, a rating under this diagnostic code in excess of 10 percent is not warranted.  Id.

Diagnostic Code 5257

Although the Veteran has been rated for her right knee limitation of flexion, the VA General Counsel has held that a claimant who has arthritis and instability (subluxation) of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).  Whereas 5003 concerns range of motion, the Board further interprets the General Counsel's opinion to support the assigning of separate ratings under 5260 and 5257, to include subluxation.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes that the rating schedule does not define the terms "slight," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.

At the Veteran's most recent VA examination, the examiner noted clinical history indicating surgery performed in 1997 and 2011 due to patella subluxation.  See VA examination, 3 (Oct. 26, 2015) (VBMS).  The examiner also noted the Veteran's reports of "flare ups," despite improvements since the 2011 surgery.  Id. at 3.  Specifically, the examiner noted that the Veteran reported her knee cap has "slipped" and required her spouse to "massage it back into place."  Id. at 7.  The examiner noted that the Veteran's patella was mildly displaced superiorly and laterally when in a relaxed neutral position.  Id. at 17. The examiner noted the Veteran denied that her right knee ever fully subluxed or dislocated.  Id. at 7.

Despite this reported history by the Veteran, the VA examiner indicated that there was not a history of recurrent subluxation or lateral instability.  While this appears facially inconsistent with the remainder of the examination report, the Board attributes this to the fact that the Veteran reported her knee never fully dislocated, and interpreted the report accordingly.  During the VA examination, the examiner performed anterior, posterior, medial, and lateral instability tests and found her knee had "normal" stability.  Id. at 14-16.  The Board notes, however, that the exam was not conducted during a flare-up.  See id. at 11.

The Veteran has reported that she experiences partial dislocations during flare ups and has to occasionally use an assistive device (knee brace).  See id. at 3; see also id. at 18.  The Veteran is competent to report observable conditions of her knee condition, to include partial dislocation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements are also credible, as they are "medically consistent" with the evidence of record.  See VA examination, 11 (Oct. 26, 2015) (VBMS).   
Based on the lay and medical evidence of record, the Board finds that the Veteran's knee subluxation more closely resembles mild impairment.  The Board finds that the Veteran does not have moderate or severe impairment because the evidence does not indicate she has suffered from a full dislocation or subluxation, does not require regular use of an assistive device, and this condition only reportedly occurs during flare ups.  See id. at 3, 18.  Giving the Veteran the benefit of the doubt, the Board finds she deserves compensation for mild impairment of her right knee due to subluxation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257; see also 38 C.F.R. § 3.102.

Other Diagnostic Codes

The Board will now turn to a discussion of the other Diagnostic Codes related to the knee.  

Diagnostic Code 5256 evaluates ankyloses of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, there has been no suggestion that there is any ankylosis in the Veteran's right knee.  At an April 2011 VA examination, the examiner specifically found no joint ankylosis.  See VA examination, 4 (Apr. 27, 2011) (VBMS).  At the Veteran's most recent VA examination in October 2015, the examiner specifically found no anyklosis.  See VA examination, 14 (Oct. 26, 2015) (VBMS).  As such, the Board finds this Diagnostic Code is not applicable. 

Under Diagnostic Code 5258, a 20 percent rating is assigned when semilunar cartilage is dislocated with frequent episodes of locking, pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Board notes that joint effusion was indicated in a March 2010 x-ray report and an April 2010 MRI report of the Veteran's right knee.  See Private Treatment Records, 6 (Apr. 6, 2010) (VBMS); see also VA examination, 5 (Oct. 26, 2015) (VBMS).  In October 2015, a VA examiner noted that this imaging confirmed chronic right knee effusions and found a history of recurrent effusion.  See VA examination, 14 (Oct. 26, 2015) (VBMS).

Although the Veteran may have experienced joint effusion, the evidence of record does not establish the Veteran had dislocation of semilunar cartilage or any reported episodes of her knee locking.  Thus, the Board finds a rating under this Diagnostic Code is not warranted. 

Diagnostic Code 5259 provides that a 10 percent rating is assigned when symptomatic semilunar cartilage is removed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  However, the record does not reflect that the Veteran had a procedure to remove this semilunar cartilage.  As such, this Diagnostic Code is not applicable. 

Diagnostic Code 5261 provides ratings based on limited extension of the leg.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  A noncompensable rating is assigned when extension is limited to 5 degrees, a 10 percent rating is assigned when extension is limited to 10 degrees, and 20 percent rating is assigned when extension is limited to 15 degrees, a 30 percent rating is assigned when extension is limited to 20 degrees, a 40 percent rating is assigned when extension is limited to 30 degrees, and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.  Range of motion testing from prior VA examinations has indicated extension limited to 0 degrees.  See VA examination, 11 (Oct. 26, 2015) (VBMS); see also VA examination, 4 (Apr. 27, 2011) (VBMS); see also VA examination, 3 (Mar. 24, 2010) (VBMS). Other clinical evidence and the credible lay statements of the Veteran and her husband do not indicate otherwise.  Consequently, the Veteran is not entitled to a compensable rating under this code.  See 38 C.F.R. §§  3.102, 4.71a.  

Diagnostic Code 5262 provides ratings related to the impairment of the tibia and fibula, including nonunion or malunion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  However, review of the record does not suggest the Veteran experienced an impairment of the tibia or fibula.  As such, this Diagnostic Code is not applicable. 

Diagnostic Code 5263 provides a 10 percent rating when the Veteran has genu recurvatum (a deformity of the knee joint which causes it to bend backwards) whether acquired or traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.  The evidence of record does not suggest the Veteran experienced hyperextension of her knee during the period on appeal, and therefore a rating under this Diagnostic Code is not warranted.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the determination of whether a Veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility of which may be shared among the RO, the Board, and the Under Secretary for Benefits, or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describes the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the Veteran's disability level and symptomatology, a determination must be made whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the Board finds that the schedular rating criteria reasonably describe the Veteran's symptomatology and disability level.  The Veteran's primary complaint has been that of pain. The Board finds that the Veteran's pain has already been specifically contemplated by the rating criteria, the regulations regarding painful motion at 38 C.F.R. § 4.59, and the DeLuca factors.  As such, the Board finds that the Veteran's disability picture is not exceptional, and an extrashedular consideration is not required.


ORDER

Entitlement to a compensable rating in excess of 10 percent for right knee chondromalacia status post arthroscopy manifested by limitation of flexion is denied.

Entitlement to a separate compensable rating of 10 percent due to subluxation of the right knee is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


